ORDER

PER CURIAM.
Dennis Dunn appeals the final award of the Labor and Industrial Relations Commission denying him worker’s, compensation. The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).